Citation Nr: 0633750	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for resection of the 
distal clavicle and repair of the rotator cuff of the left 
shoulder.

2. Entitlement to an initial rating higher than 10 percent 
from January 17, 2002, to June 10, 2002, and an initial 
rating higher than 20 percent since September 1, 2002, for a 
left radioulnar joint injury with arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to June 1977.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

In an unappealed rating decision in August 1992, the RO 
denied service connection for dislocation of the left 
shoulder.  In his current claim of service connection for 
resection of the distal clavicle and repair of the rotator 
cuff of the left shoulder, the veteran argues that the 
current left shoulder problem is due to a dislocated left 
shoulder he suffered in service, and he raises the issue of 
reopening the previously denied claim in the notice of 
disagreement, received in January 2003, and in his 
substantive appeal, dated in April 2004.  

The claim of service connection for resection of the distal 
clavicle and repair of the rotator cuff of the left shoulder 
is REMAND to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

From January 17, 2002, to June 10, 2002, the left radioulnar 
joint (wrist) injury with arthritis was manifested by pain 
without ankylosis; since September 1, 2002, following the 
termination of a temporary total rating after surgery on June 
10, 2002, based on convalescence, the disability is 
manifested by internal fixation of the distal ulna with pain 
and limited motion, but unfavorable ankylosis or fixation of 
the hand in supination or hyperpronation is not demonstrated. 


CONCLUSION OF LAW

From January 17, 2002, to June 10, 2002, the criteria for an 
initial rating higher than 10 percent, and since September 1, 
2002, the criteria for an initial rating higher than 20 
percent for a left radioulnar joint injury with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 
5211 (2006).  


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

With regard to the claim for increase, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection by letters, dated in August 2002 
and August 2003.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for the 
left wrist disability.  Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in June 2003 and February 2005.  As the veteran 
has not identified any additional evidence and as there are 
no outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities. 

As the claim for increase for the left wrist, followed the 
initial grant of service connection for the disability, this 
is an initial rating case and consideration has been given to 
"staged ratings" over the period of time since service 
connection became effective on January 17, 2002.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Functional loss due to pain, weakness, fatigability, and 
painful movement are factors to be considered in evaluating 
the wrist joint.   38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  

The Rating from January 17, 2002, to June 10, 2002 

In the rating decision on appeal, dated in December 2002, the 
RO granted service connection for a left radioulnar (wrist) 
injury with arthritis and assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, effective January 
17, 2002, the effective date for the grant of service 
connection.  

Following surgery on June 10, 2002, the RO assigned a 
temporary total rating, based on convalescence until August 
30, 2002.  After the termination of the temporary total 
rating, the RO assigned a 20 percent under DC 5211 from 
September 1, 2002. 

VA records disclose that in December 1999 the veteran 
complained of swelling in the left wrist.  The pertinent 
findings were full supination and pronation.  In February 
2002, he complained of increased pain over the left wrist 
with activities.  X-rays revealed arthritis and distal 
migration of the ulna, causing impingement on other bony 
structures of the wrist.  The pertinent findings were 
instability, pain, tenderness, and impingement symptoms.  

In June 2002, the veteran elected to have wrist surgery.  On 
June 10, 2002, the ulna was resected and shortened.  

Under Diagnostic Code 5215, a 10 percent rating is the 
maximum rating for limitation of motion based on dorsiflexion 
or palmar flexion of the wrist.  The criterion for rating 
arthritis is limitation of motion of the part affected, in 
this case, the wrist under DC 5215.  The criteria for the 
next higher rating, 20 percent, are either favorable 
ankylosis in dorsiflexion from 20 to 30 degrees under DC 5214 
or fixed pronation under DC 5213.  

For the period from January 17, 2002, to June 10, 2002, the 
evidence shows that the veteran had instability, pain, 
tenderness, impingement symptoms, and painful motion.  
Considering functional loss due to pain, weakness, 
fatigability, and painful movement under 38 C.F.R. §§ 4.40, 
4.45, 4.59, the findings before the surgery in June 2002 do 
not more nearly approximate or equate to either favorable 
ankylosis in dorsiflexion from 20 to 30 degrees or fixed 
pronation.  

For the above reason, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent from 
January 17, 2002, to June 10, 2002. 

The Rating since September 1, 2002

Following the veteran's convalescence from the June 2002 
surgery, X-rays revealed a nonunion at the site of the 
osteotomy.  In March 2003, the veteran underwent an open 
reduction and internal fixation for the nonunion of the ulna 
and styloid. 

On evaluation in June 2003 at the Rocky Mountain Orthopaedic 
Associates, the veteran's wrist pain and range of motion 
improved.  There were no neurological complaints, such as 
numbness and parasthesias.   

On VA examination in June 2003, the veteran stated that at 
rest his wrist was asymptomatic but he complained that after 
his surgery he has had wrist pain with use, especially with 
any twisting movement, and weakness when trying to lift any 
heavy object, which activities he now avoided.  The pertinent 
findings were pain on palpation of the wrist and stiffness.  
For range of motion, considering functional loss due to pain, 
weakness, fatigability, and painful movement, dorsiflexion 
was reduced by 50 degrees, palmar flexion by 40 degrees, 
ulnar deviation by 15 degrees, and radial deviation by 10 
degrees. 

In July 2003, VA measured range of motion of the wrist as 42 
degrees of extension, 44 degrees of flexion, 9 degrees of 
ulnar deviation, 12 degrees of radial deviation, 20 degrees 
of supination, and 30 degrees of pronation.  The veteran 
reported pain only at the endpoints of motion and pain free 
at rest.  

On VA examination in February 2005, the veteran was described 
as right-hand dominant. The veteran complained of chronic 
residual pain in the left wrist of 2 on a scale of 10, 
flaring to 5 out of 10 after any kind of physical work.  He 
stated that the pain occurred when gripping objects, driving, 
and with any repetitive use of the hand and wrist, such that 
he stopped using his wrist because at rest the wrist did not 
bother him. 

The pertinent finds were well-healed surgical scars.  Ranges 
of motion were 70 degrees of extension, limited to 45 degrees 
after repetitive use by pain, fatigue, and weakness; 80 
degrees of flexion, limited to 70 degrees by pain; 45 degrees 
of ulnar deviation, limited to 35 degrees by pain; and 
nonpainful 20 degrees of radial deviation.  No further loss 
of function was found due to incoordination or instability.  
Grip strength was 4 plus on a scale of 5 as compared to the 
dominant hand which was 5 on a scale of 5. Finger to thumb 
opposition was intact from the thumb to each finger and the 
fingers touched the palmar crease.  X-rays revealed distal 
ulnar nonunion with internal fixation.  

Under Diagnostic Code 5211, the 20 percent rating is the 
maximum rating for nonunion of the lower half of the ulna.  
Based on limitation of motion, the criterion for the next 
higher rating, 30 percent, is unfavorable ankylosis under DC 
5214 or fixed supination or hyperpronation under DC 5213.

Since September 1, 2002, the evidence shows that the veteran 
has functional loss due to pain.  Considering functional loss 
due to pain, weakness, fatigability, and painful movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, in the absence of 
unfavorable ankylosis in dorsiflexion, palmar flexion, ulnar 
or radial deviation, or fixed supination or hyperpronation, 
the finding of functional loss due to pain do not more nearly 
approximate or equate to the criterion for the next higher 
rating under either DCs 5213 or 5214.    

For these reasons, the preponderance of the evidence is 
against a rating higher than 20 percent since September 1, 
2002. 


ORDER

An initial rating higher than 10 percent from January 17, 
2002, to June 10, 2002, and an initial rating higher than 20 
percent since September 1, 2002, for a left radioulnar joint 
injury with arthritis is denied. 


REMAND 

The service medical records include a May 1973 X-ray report 
with the provisional diagnosis of a dislocated left shoulder, 
but there was no evidence of a dislocation by X-ray.  On VA 
examination in April 1992, the examiner noted by history that 
the veteran had dislocated his shoulder in an auto accident 
during service.  In 1999, the veteran had an intercurrent 
shoulder injury in an automobile accident.  In April 2004, 
the veteran submitted a copy of a morning report, dated in 
April 1973, showing a soldier other than veteran who was 
injured and sent to the hospital at Fort Campbell, Kentucky.  
The veteran maintains that the soldier was in the car with 
him at the time of his accident, and while his name is not on 
the morning report he was taken to the hospital, treated, and 
released. 

Under the duty to assist, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has identified relevant 
service medical records not in the file, further evidentiary 
development is required.  

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Clarify whether the veteran intends to 
apply to reopen the claim of service 
connection for residuals of a dislocated 
left shoulder. If he does, adjudicate the 
claim and ensure VCAA compliance with Kent 
v. Ndicholson, 20 Vet.App. 1 (2006) (In a 
new and material evidence claim, the 
notice must include notice of the evidence 
and information that is necessary to 
reopen the claim and the evidence and 
information that is necessary to establish 
the underlying claim for the benefit 
sought.).  In the notice, identify the 
basis for the prior denial of the claim in 
August 1992. 

3. Request the inpatient records from the 
Army hospital at Fort Campbell, Kentucky 
for treatment in April and May 1973. 

4. After the above development, adjudicate 
the claim of service connection for 
resection of the distal clavicle and 
repair of the rotator cuff of the left 
shoulder.  If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


